Title: To John Adams from William Lee, 9 March 1783
From: Lee, William
To: Adams, John


Dear Sir.
Bruxelles March 9. 1783

Having been lately on a Journey I cou’d not sooner thank you for your obliging favor of the 23d. Ulto, which I found here on my return home.
In consequence of What you tell me, I shall refer the Emperors Agents to Mr. Dana, at the same time I perfectly coincide with your opinion that we ought not to be in a hurry, now we have Peace, to enter into Coml. Treaties.
I see no reason for changing the Opinion I long since entertain’d, that while the War continued, Ama. shd. have had Ministers or Agents in all the principal Courts in Europe to endeavor to obtain an acknowlegemt. of our Independence, which might have greatly operated in prevailing on G. B. to make Peace with us; but if that point cou’d not be obtain’d, she might be prevented from geting any assistance either in Men or Money to carry on the War; When we have Peace we ought to be on the reserve & let the Powers of Europe court us, for they will certainly receive more benefit from a Com̃erce with us than we shall.
Congress however, has hitherto pursued a line of conduct directly opposite to my Ideas, possibly induced to do so from Versailles or Passy where it was wish’d to confine every thing that related to Ama. which in my opinion was one great leading cause of the War continueing so long as it has done; & I shall not be surprized if a reverse of conduct takes place now, when we may see American Ministers & Treaties as plenty as Blackberries.
A wise Administration will however first consider how the Expence is to be furnish’d & whether the Benefits likely to accrue to Ama. from such Treaties will be equivalent to the expence of making them & of keepg. a Watch to see that they are maintain’d.
At all events, I hope & Trust, that no engagemts. whatever will be enter’d into on the part of Ama. that can in any manner involve us in the disputes that may arise in Europe.
If Mr. Dana enters into Negotiation with the Emperor I suppose he will be well inform’d of the nature of Comerce in this Country, for in many respects a Treaty with the Emperor, to be beneficial to Ama., must differ from that with France.

We are told here, that Congress sent to Dr. Franklin a particular Commission to make a Treaty with Sweeden at the express desire of his Sweedish Majesty. Is this true.
I have the Honor to be with very great / Regard & Respect / Dear Sir / Your most Obedt. & most. / Humble Servt.
W. Lee

